UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Commission file number:0-12668 Hills Bancorporation Incorporated in Iowa I.R.S. Employer Identification No. 42-1208067 , HILLS, IOWA 52235 Telephone number: (319) 679-2291 Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes¨ No Indicate by checkmark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). þ Yes¨ No Indicate by checkmark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated Filerþ Non-accelerated filer¨ Small Reporting Company¨ Indicate by checkmark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yesþ No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. SHARES OUTSTANDING CLASS AtJuly 31,2012 Common Stock, no par value HILLS BANCORPORATION Index to Form 10-Q Part I FINANCIAL INFORMATION Page Number Item 1. Financial Statements Consolidated balance sheets, June 30, 2012 (unaudited) and December 31, 2011 3 Consolidated statements of income (unaudited) for three and six months ended June 30, 2012 and 2011 4 Consolidated statements of comprehensive income (unaudited) for three and six months ended June 30, 2012 and 2011 5 Consolidated statements of stockholders' equity (unaudited) for six months ended June 30, 2012 and 2011 6 Consolidated statements of cash flows (unaudited) for six months ended June 30, 2012 and 2011 7 Notes to consolidated financial statements 9 Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 51 Item 4. Controls and Procedures 51 Part II OTHER INFORMATION Item 1. Legal proceedings 52 Item 1A. Risk factors 52 Item 2. Unregistered sales of equity securities and use of proceeds 52 Item 3. Defaults upon senior securities 52 Item 4. Mine safety disclosures 52 Item 5. Other information 52 Item 6. Exhibits 53 Signatures 54 Exhibits Index 55 Page 2 Index HILLS BANCORPORATION CONSOLIDATED BALANCE SHEETS (Amounts In Thousands, Except Shares) ASSETS June 30, 2012 (Unaudited) December 31, 2011 Cash and cash equivalents $ $ Investment securities available for sale at fair value (amortized cost June 30, 2012 $208,169; December 31, 2011 $203,312) Stock of Federal Home Loan Bank Loans held for sale Loans, net of allowance for loan losses (June 30, 2012 $26,670; December 31, 2011 $30,150) Property and equipment, net Tax credit real estate Accrued interest receivable Deferred income taxes, net Other real estate Goodwill Prepaid FDIC insurance Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Noninterest-bearing deposits $ $ Interest-bearing deposits Total deposits $ $ Short-term borrowings Federal Home Loan Bank borrowings Accrued interest payable Other liabilities $ $ Redeemable Common Stock Held by Employee Stock Ownership Plan (ESOP) $ $ STOCKHOLDERS' EQUITY Capital stock, no par value; authorized 10,000,000 shares; issued June 30, 2012 5,055,663 shares; December 31, 2011 5,051,901 shares $
